Title: Thomas Jefferson to James Monroe, 5 October 1818
From: Jefferson, Thomas
To: Monroe, James


          
            Th:J. to the President
             
              Oct. 5. 18.
          
           Amant Spreafico, of Nice, to be Consul of that place instead of Victor Adolphus Sasserno deceased.
          
          The above is the name of the person at Nice who wishes to be our Consul. he is a very respectable merchant of the place, was connected in the commerce of Sasserno the father, was left guardian of Sasserno the son, the late Consul, and still I believe continues in the same firm & business. affectte salutations.
        